Title: John Adams to Abigail Adams, 10 July 1777
From: Adams, John
To: Adams, Abigail


     
      Philadelphia July 10. 1777. Thursday
     
     My Mind is again Anxious, and my Heart in Pain for my dearest Friend. . . .
     Three Times have I felt the most distressing Sympathy with my Partner, without being able to afford her any Kind of Solace, or Assistance.
     When the Family was sick of the Dissentery, and so many of our Friends died of it.
     When you all had the small Pox.
     And now I think I feel as anxious as ever.—Oh that I could be near, to say a few kind Words, or shew a few Kind Looks, or do a few kind Actions. Oh that I could take from my dearest, a share of her Distress, or relieve her of the whole.
     Before this shall reach you I hope you will be happy in the Embraces of a Daughter, as fair, and good, and wise, and virtuous as the Mother, or if it is a son I hope it will still resemble the Mother in Person, Mind and Heart.
    